DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silzle et al. (hereafter Silzle; US 20160150336 A1) in view of Inha et al. (hereafter Inha; US 20130177168 A1).
Regarding claim 1 and 5-9, Silzle discloses a sound collection apparatus (Fig. 5) including a microphone array, a processing circuit, and a sound output device, wherein
said microphone array includes
first and second microphones placed on, among first, second and third axes which are mutually perpendicular, said first axis, a third microphone placed at a position on a plane formed by said first and second axes, and at a position other than on said first axis, and a fourth microphone placed on said third axis, and at a position other than on a plane formed by said first and second axes (see microphone arrangement in Fig. 4A),
said processing circuit
generates signals having bidirectionality in first, second, and third directions (X, Y, Z) which are mutually perpendicular, and an omnidirectional signal (W), based on 
wherein said processing circuit
generates said signals having bidirectionality in said first and second directions using sound signals obtained by sound collection by means of said first, second and third microphones (40 in Fig. 4A receives inputs from said first, second and third microphones and generates signals having bidirectionality in said first and second directions), and
generates said signal having bidirectionality in said third direction using sound signals obtained by sound collection by said first, second and fourth microphones (40 in Fig. 4A receives inputs from said first, second and fourth microphones and generate signals having bidirectionality in said third direction). 
Silzle fails to show a drive signal is being generated to drive a sound output device. Silzle teaches using a microphone array with 7 microphones to obtain the B-format signals describing the sound source. As taught in Inha, the B-format signals could be utilized for playback of the sound source by decoding the B-format signals and the speaker layout ([0077]). Thus, it would have been obvious to one of ordinary skill in the art to modify Silzle in view of Inha by utilizing the microphone signal processing for generating a drive signal in order to enhance the functionality of Silzle with sound reproduction.
Regarding claims 3 and 4, the combination of Silzle and Inha meets the claimed limitation. Silzle shows a fifth microphone placed at an intersection of said first, second and third axes (Fig. 4A), and said processing circuit generates said signals having 
Regarding claim 16, Silzle teaches a computer-readable recording medium ([0071], e.g.).
Claims 10 and 12-14 are broader than claims 1-9. All limitations in claims 10 and 12-14 are recited in claims 1-9 discussed above.
Claims 1, 3-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inha in view of Silzle.
Regarding claims 1, 2 and 5-9, Inha discloses a sound collection apparatus and playback apparatus including a microphone array (11 in Fig. 1), a processing circuit (301), and a sound output device (speakers), wherein
said processing circuit
generates signals having bidirectionality in first, second, and third directions (X, Y, Z) which are mutually perpendicular, and an omnidirectional signal (W), based on signals obtained by sound collection by means of said microphones (B-format, [0074], [0075], e.g.),
generates a drive signal from said signals having bidirectionality and said omnidirectional signal having been generated, and
drives said sound output device using the drive signal ([0077], [0086]).
Inha fails to show the claimed microphone array with claimed specific geometric layout. Silzle teaches using a microphone array with 7 microphones to obtain the B-format signals describing the sound source. As taught in Inha, the B-format signals could be utilized for any playback of the sound source by decoding the B-format signals 
	Regarding claims 3 and 4, the combination of Inha and Silzle meets the claimed limitation. Silzle shows a fifth microphone placed at an intersection of said first, second and third axes (Fig. 4A), and said processing circuit generates said signals having bidirectionality in said first, second and third directions using also a sound signal obtained by sound collection by means of said fifth microphone.
	Regarding claim 16, Inha teaches a computer-readable recording medium ([0113], e.g.).
.

Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.
Applicant argued that Silzle, Inha or the combination of Silzle and Inha fails to show signals having bidirectionality in said first and second directions using signals obtained by sound collection by means of said first, second and third microphones and signals having bidirectionality in said third direction using sound signals obtained by sound collection by said first second and fourth microphones. The office disagrees. The claimed limitations broadly read on processing block 40 in Silzle that takes signals from first, second and third microphone and generates signals having bidirectionality in the first and second directions; and takes signals from first, second and fourth microphones and generates signal having bidirectionality in the third direction. Furthermore, both Silzle and Inha teach general first order B-format. The claimed and the argued subject matter represents the inherent characteristic of first order B-format signals based on the locations of the microphones relative to X, Y and Z axis. A matrix would convert the microphone signals to signals in X, Y, Z and W based on the corresponding weights.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PING LEE/Primary Examiner, Art Unit 2654